United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1310
Issued: March 23, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 12, 2010 appellant, through her representative, filed a timely appeal from a
March 19, 2010 merit decision of the Office of Workers’ Compensation Programs which
terminated her entitlement to monetary compensation benefits based on her refusal of an offer of
suitable employment. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office properly terminated appellant’s entitlement to monetary
compensation effective October 25, 2009 on the grounds that she refused an offer of suitable
work.
FACTUAL HISTORY

1

5 U.S.C. § 8101 et seq.

On November 29, 1993 appellant, then a 60-year-old clerk typist, was injured when she
tripped over a coat on the back of a chair and fell onto a desk. The Office accepted a left ankle
strain and lumbosacral strain and a herniated lumbar disc. Appellant stopped work on
November 29, 1993 and has not returned. The Office placed her on the periodic compensation
rolls. Appellant relocated from New York to California.
In a November 13, 2008 report, Dr. Shirley Yee, an attending Board-certified family
practitioner, noted that appellant had not previously been seen since August 2004. Appellant had
mild to moderate pain with respect to her back and leg symptoms that interfered with the
activities of daily living. She resided alone, was dependant on family and friends for assistance
in cleaning, grocery shopping and could only tolerate half an hour at most of any activity before
needing to rest or stop. Appellant usually used a front wheel walker for ambulation. Dr. Yee
diagnosed sciatica and chronic radicular pain, which was likely precipitated by her work-related
injury. In an accompanying duty status report, she stated that appellant was considered
permanent and stationary on May 25, 2004 and was totally disabled with restrictions on all
activities of no more than 30 minutes a day.
The Office referred appellant to Dr. Thomas J. Sabourin, a Board-certified orthopedic
surgeon, for a second opinion regarding her ability to work. In a June 11, 2009 report,
Dr. Sabourin reviewed the history of injury, a statement of accepted facts, the medical records
and the video surveillance reports. On examination, he listed an impression of degenerative disc
disease, most notably at L3-4 and L4-5, with history of herniated nucleus pulpous by magnetic
resonance imaging (MRI) scan, facet hypertrophy at L5-S1 and mild to moderate bilateral knee
osteoarthritis. Dr. Sabourin found that appellant had residuals of her L4-5 herniated disc
condition, but her subjective complaints of significant inability to walk without assistive devices
or inability to sit greater than 30 minutes were contrary to her activities on the videos he
reviewed. Appellant could work in a limited-duty position for eight hours a day with permanent
restrictions of no more than two hours of walking and standing, no more than one-hour
intermittent bending/stooping, no more than two hours of pushing, pulling and lifting more than
10 pounds, and no twisting, squatting, kneeling or climbing.
On June 22, 2009 the Office provided a copy of Dr. Sabourin’s report to Dr. Yee.
On July 6, 2009 the employing establishment offered appellant a job as a program clerk.
The position was located in Bronx, New York and involved answering telephones, taking
messages and forwarding messages to the appropriate individual, light filing, errands within the
medical center, copying documents and light typing. The position was classified as a sedentary
job with no more than two hours standing, sitting and walking and no more than two hours of
pushing, pulling and lifting more than 10 pounds and 15-minute breaks every four hours. The
job was available beginning July 21, 2009.
On July 15, 2009 the Office provided Dr. Yee a copy of the job offer of program clerk
and requested comments regarding appellant’s disability status and her ability to perform the
offered position. In an August 14, 2009 report, Dr. Yee noted review of Dr. Sabourin’s report
and agreed with his opinion regarding appellant’s disability status and her ability to perform the
duties.

2

On August 20, 2009 the employing establishment noted the job offer was permanent and
remained available.
In an August 27, 2009 letter, the Office advised appellant of its determination that the
program clerk job offer in New York was suitable. It informed her that monetary compensation
would be terminated if she did not accept the position or provide good cause for not doing so
within 30 days. The Office noted that appellant was not entitled to relocation expenses as she
was still an active employee of the employing establishment.2
On September 22, 2009 a telephone conference was held regarding the suitability of the
program clerk position in New York. The memorandum of the telephone conference noted
appellant would accept the offered position, but had not established a report date. Appellant also
wanted to know more about Office of Personnel Management (OPM) retirement and her options
prior to making a decision. She was informed that the Office was not a retirement program and
that, if she wanted to retire, she needed to apply for retirement benefits with OPM. Appellant
was also informed that retirement was not an acceptable reason for refusal of a job offer.
In a September 24, 2009 report of telephone call, the employing establishment indicated
that appellant had accepted the job but was delaying the start date. The Office advised that she
needed to respond in writing to the job offer. It further advised that the employing establishment
need not provide a new job offer for different start dates as the same position was being offered
to appellant.
In a September 25, 2009 letter, the Office enclosed a copy of the memorandum of
conference summarizing the information provided during the conference call. Appellant was
requested to respond with any comments or corrections within 15 days from the date of the letter.
In a September 29, 2009 letter, the Office notified appellant that the offered position was
suitable and she had not provided a valid reason for refusing to accept the offered position. It
advised that a request to retire was not an acceptable reason to refuse a job offer. Appellant had
15 additional days to accept the position and make specific arrangements to report to work or her
entitlement to monetary benefits would be terminated.
In a September 30, 2009 letter, appellant, through her attorney, stated she had accepted
the job offer in writing and contacted the employing establishment regarding reporting times.
She stated the employing establishment told her to retire and alleged the Office conspired with
the employing establishment to bar her from future benefits.
In an October 19, 2009 letter, the employing establishment advised the Office that
appellant failed to respond to the job offer. In an October 22, 2009 letter and October 23, 2009
telephone call, the employing establishment noted that the job offer remained open and available.

2

On August 26, 2009 the employing establishment noted that appellant had not separated from employment since
her November 29, 1993 injury and that she remained an active employee.

3

By decision dated October 26, 2009, the Office terminated appellant’s monetary
compensation effective October 25, 2009 on the grounds that she refused an offer of suitable
work.
On November 4, 2009 appellant disagreed with the decision and requested a telephonic
hearing, which was held February 1, 2010. She contented that she had accepted the job offer in
writing. Appellant called the employing establishment noting her problem in finding a place to
live and was informed that she had alternatives available to her as opposed to coming back to
work. She received a letter in October which noted she was entitled to a civil service retirement.
Appellant stated she did not return to work because she could retire. She indicated that she never
filed for retirement. Counsel argued that appellant never had a start date as the employing
establishment was arranging for a date to report. He also alleged that the Office never made it
clear to her that retirement was not a valid excuse for refusal of a suitable job offer.
By decision dated March 19, 2010, an Office hearing representative affirmed the
October 26, 2009 decision. The hearing representative found that there was no evidence of
record that appellant had accepted the job offer in writing. Further, appellant was clearly advised
in the September 25, 2009 letter that retirement was not an acceptable reason for refusal of a job
offer.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 Section 8106(c)(2) of the Act4 provide that a partially
disabled employee who refuses or neglects to work after suitable work is offered to, procured by
or secured for the employee is not entitled to compensation.5 The Office may not terminate
compensation without establishing that the disability ceased or that it is no longer related to the
employment.6 The Board has stated that monetary compensation payable to an employee under
section 8107 are payments made from the Employees’ Compensation Fund and are, therefore,
subject to penalty provision of section 8106(c).7
Section 10.517(a) of the Act’s implementing regulations provide that an employee who
refuses to work after suitable work has been offered to or secured for the employee has the
burden of showing that such refusal or failure to work was reasonable or justified.8 Pursuant to

3

Barry Neutach, 54 ECAB 313 (2003); Lawrence D. Price, 47 ECAB 120 (1995).

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8106(c)(2); see also Linda D. Guerrero, 54 ECAB 556 (2003).

6

Ronald M. Jones, 52 ECAB 190 (2000); Arthur R. Reck, 47 ECAB 339 (1995).

7

Sandra A. Sutphen, 49 ECAB 174 (1997); Stephen R. Lubin, 43 ECAB 564 (1992).

8

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 6.

4

section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.9
ANALYSIS
The Office accepted that appellant sustained a left ankle strain, lumbosacral strain and
herniated lumbar disc as a result of the November 29, 1993 work injury. It terminated monetary
compensation benefits finding that she refused an offer of suitable work. The Office determined
that the position offered to appellant of program clerk was suitable, that she never responded to
the position in writing and that her consideration of retirement was not an acceptable reason for
refusal of a job offer.
In finding the offered position suitable, the Office relied upon the report of Dr. Sabourin,
the Office referral specialist, with whom appellant’s treating physician, Dr. Yee, agreed.
Dr. Sabourin reviewed appellant’s medical history and video surveillance reports along with a
statement of accepted facts and provided detailed findings on physical examination. He noted
that she had some residuals of her L4-5 accepted herniated disc condition in addition to facet
hypertrophy at L5-S1 and mild to moderate bilateral knee osteoarthritis. Given her current
conditions, Dr. Sabourin found that appellant could work in a limited-duty position for eight
hours a day with permanent restrictions of no more than two hours of walking and standing, no
more than one-hour intermittent bending/stooping, no more than two hours of pushing, pulling
and lifting more than 10 pounds, and no twisting, squatting, kneeling or climbing. The Board
finds that his report is based on a complete and accurate factual and medical background and
addressed both the accepted and other condition of record.10 Furthermore, it is based on all of
appellant’s medical conditions, whether work related or not. The duties of the modified program
clerk position are within the work restrictions provided by Dr. Sabourin. There is no medical
evidence to establish that appellant was physically incapable of performing the position. Rather,
Dr. Yee, an attending physician, agreed with Dr. Sabourin regarding her ability to work. The
Office properly determined that the position offered to appellant constituted suitable work within
her physical limitations.
While appellant advised that she had accepted the position, an Office hearing
representative properly found the record does not contain any written confirmation from
appellant regarding the job offer. The employing establishment changed the start date of the job
offer several times to accommodate her. It noted that the position offered remained available.
As to consideration of retirement, the Office hearing representative found, and the record
supports, that appellant was clearly informed in the Office’s memorandum of conference of the
September 22, 2009 conference call and the Office’s letter of September 29, 2009 that retirement
or a request to retire was not in and of itself an acceptable reason for refusing a suitable work job
9

Id. at § 10.516; see Kathy E. Murray, 55 ECAB 288 (2004).

10

The Board notes that Dr. Sabourin relied on 58 minutes of surveillance video in making his determination that
appellant could work. While this evidence does not appear to have been decisive, it was significant. The Board has
held that where the Office provides videotape evidence to a medical expert, it is obligated to inform the claimant of
that fact, to provide a copy if requested and to afford the claimant a reasonable opportunity to explain or comment
on the accuracy of the videotape evidence. The Office should document the record to verify that this was done.
J.M., 58 ECAB 478 (2007).

5

offer.11 The Board has carefully reviewed the evidence and arguments raised by appellant and
finds, given the circumstances of this case, that the Office properly terminated her compensation
effective October 25, 2009 on the grounds that she refused an offer of suitable work.12
CONCLUSION
The Board finds that the Office met its burden to terminate appellant’s compensation
benefits effective October 25, 2009 on the grounds that she refused an offer of suitable work.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 19, 2010 is affirmed.
Issued: March 23, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5(c) (July 1997) (provides that retirement is an unacceptable reason for refusing an offered job).
12

The Board further finds that the Office complied with its procedural requirements prior to terminating
appellant’s compensation, including providing her with an opportunity to accept the program clerk position after
informing her that her reasons for initially refusing the position were not valid. See generally reaff’d on recon., 43
ECAB 818 (1992); Maggie L. Moore, 42 ECAB 484 (1991).

6

